Citation Nr: 0209809	
Decision Date: 08/14/02    Archive Date: 08/21/02

DOCKET NO.  98-05 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently evaluated as 10 percent disabling.  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel





INTRODUCTION

The veteran served on active duty from September 1969 to July 
1971.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Cleveland, 
Ohio, Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's PTSD is manifested by symptomatology 
productive of mild occupational and social impairment.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the veteran and the representative, and has enhanced 
its duty to assist a veteran in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

Under the case law from the United States Court of Appeals 
for Veterans Claims, where there is change of law or 
regulation in the course of adjudication of a veteran's 
claim, the veteran is entitled to application of the more 
favorable of the old or the new criteria.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In a recent decision, the 
United States Court of Appeals for the Federal Circuit held 
that Section 3A of the VCAA (covering the duty to notify and 
duty to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, No. 00-7122 (Fed. Cir. May 20, 2002); See also 
Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 2002).  
In reaching this determination, the Federal Circuit appears 
to reason that the VCAA may not apply to claims or appeals 
pending on the date of enactment of the VCAA.  However, the 
Federal Circuit stated that it was not reaching that 
question.  The Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of enactment.  
Further, the regulations issued to implement the VCAA are to 
be applicable to "any claim for benefits received by VA on 
or after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department and regulations of the Department are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  For purposes 
of this determination, the Board will assume that the VCAA is 
applicable to claims or appeals pending on the date of 
enactment of the VCAA.

The Board finds that VA has met its duty to assist the 
veteran in the development of the claim on appeal under VCAA.  
By virtue of the July 1997 Statement of the Case (SOC) and 
February 1998, May 1999 and January 2002 Supplemental 
Statements of the Case (SSOC), the veteran was provided 
notice of the information, medical evidence or lay evidence 
necessary to substantiate the claim on appeal.  The SOC and 
subsequent SSOCs also notified the veteran of the pertinent 
laws and regulations, as well as his due process rights.  

Additionally, the Board finds that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained.  The evidence of record 
includes VA outpatient treatment records and reports of VA 
examinations conducted in conjunction with the claim.  A 
hearing was held at the RO in July 1998, at which time the 
veteran offered testimony in support of his claim.  He has 
not identified any outstanding records.  

Since the veteran has already been informed of the evidence 
needed to substantiate his claim and all available and 
pertinent evidence has been obtained, there is no further 
action which need be undertaken to comply with the provisions 
of the VCAA.  The veteran has pointed to no actions he 
believes need be taken.  As the record is complete, the 
requirement that VA advise the veteran of the division of 
responsibilities between VA and the claimant in obtaining 
evidence is moot.    Therefore, there is no prejudice to the 
veteran in the Board proceeding to adjudicate the merits of 
the claim.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Evidence

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue, except as outlined 
below.  

In an April 1992 rating decision, the RO granted service 
connection for PTSD, evaluated as 10 percent disabling.  

The veteran's claim for an increased rating for his service-
connected PTSD was received on May 13, 1997.  As such, the 
rating period for consideration on this appeal is from May 
13, 1996, one year prior to the date of receipt of the 
increased rating claim, through the present.  See 38 C.F.R. 
§ 3.400(o)(2).

The evidence of record, dated from 1996 to 2001, includes VA 
treatment records, reports of VA examinations and personal 
hearing testimony.  Outpatient treatment records dated in May 
1996 indicate that the veteran showed no signs of overt 
emotional extremes.  It was noted that he served as president 
of a local association.  He reported that his family and 
marital relations were variably tense.  In August 1996, he 
denied any distress or disturbed sleep.  A December 1996 
psychologic assessment interview report noted that the 
veteran reported conscious memories of Vietnam without 
flashbacks even when exposed to multiple tangible reminders 
of his time in Vietnam.  He had periodic marital strain, 
usually relating to financial contribution to the family.  He 
denied any significant symptoms of depression or anxiety.  He 
reported no suicidal or aggressive ideation/intent.  He was 
presently self-employed in selling insurance.  He was not on 
any psychiatric medications.  

On VA examination in October 1997, the veteran denied any 
hospitalizations since service.  He reported decreased 
nightmares and flashbacks since attending counseling, 
however, his depression continued.  He currently worked at an 
insurance company.  He complained that his depression caused 
problems in his marriage, and that he still had startle 
response.  Objective findings noted that the veteran was 
alert and well groomed.  His affect was appropriate and his 
prevailing mood was one of mild depression.  Speech was 
coherent and logical and there were no hallucinations or 
delusions expressed.  He was oriented to time, place and 
person.  He had insight into his present condition and his 
judgment was good.  The diagnosis was PTSD.  It was noted 
that he had problems with his marriage, but otherwise, was 
able to socialize fairly well, as well as on his job.  A 
global assessment of functioning (GAF) score of 70 was 
assigned.  It was noted that he had mild symptoms.  

VA treatment records dated in 1997 show that the veteran was 
receiving psychological counseling.  

In June 1998, the veteran submitted copies of his federal 
income tax returns for the years 1993 through 1997 and the 
first part of 1998.  The documents show gross income of 
varying degree, rising more recently.  

In July 1998, the veteran testified that he had trouble in 
his occupation as an insurance broker.  He tried to avoid 
giving individual accounts, and concentrate on group 
accounts.  He had trouble controlling his emotions in dealing 
with clients, and had to back off before losing his temper.  
He described stressful incidents in his family life involving 
his children.  One son had an alcohol problem and became 
violent when drunk.  Presently, he took no medication for 
PTSD.  His social life was limited and he had no active 
hobbies.  He indicated that his income varied, but was down 
somewhat recently.  He had intrusive memories of Vietnam at 
times.  See July 1998 hearing transcript.  

On VA examination in September 1999, the veteran related 
having brief flashbacks lasting one to two seconds upon 
hearing the sound of a helicopter.  He denied any associated 
signs or symptoms of distressing anxiety, sweats, a startle 
response, or hypervigilance before, during or after hearing 
the helicopter sounds.  He denied experiencing flashbacks 
inside buildings or at work.  He stated that since counseling 
started he felt better and reportedly had infrequent, 
disturbing dreams since 1996.  He was currently back to work 
in the insurance business that was coming along well.  He 
also stated that he was back in the social circle with his 
business associates and friends and was a member of Sertoma.  
Objectively, he was alert, well groomed and not acutely 
distressed.  His affect was initially constricted and 
described his mood as fair.  He was fully oriented to date, 
place and person.  His speech was spontaneous, coherent and 
relevant with no thought disorder.  There were no suicidal or 
homicidal ideations reported.  His memory, insight and 
judgment appeared to be fair, except for his disturbing 
dreams.  The diagnosis was PTSD.  It was noted that his 
psychosocial stressors were minimal.  His GAF score was 78.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 31, 35 (1999) (All relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  

The Board notes that the rating criteria for evaluating 
mental disorders were significantly revised, effective 
November 7, 1996.  Where the law or regulations change while 
a case is pending, however, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  However, the record shows that the veteran filed his 
claim for increased rating in May 1997.  As such, his claim 
will be reviewed under the new regulations only.  

Under the new criteria, a 10 percent rating is assigned for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
normal routine behavior, self-care, and conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

After evaluating the evidence, the Board concludes that the 
veteran's condition more nearly approximates the criteria for 
the current 10 percent rating, rather than the criteria for a 
30 percent evaluation.  The veteran's main PTSD 
symptomatology are flashbacks, nightmares and depression.  He 
indicates, however, that his symptoms have decreased in 
severity and frequency, and require no medication.  He works 
in the insurance business.  Although there have been 
variances in his fortunes, he has been steadily and gainfully 
employed and he is currently coming along well.  In addition, 
he reports that he is back in his social circle with his 
business associates and friends and is a member of volunteer 
civic service organization.  He denies any suicidal ideations 
or anxiety, and clinical evaluations have shown that he has 
coherent and logical speech with no evidence of 
hallucinations or delusions.  The examiner who performed the 
October 1997 VA examination commented that veteran's PTSD 
symptoms were mild.  The GAF score due to PTSD was 70.  VA 
examination in September 1999 noted a GAF score of 78.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.), p. 32).  A score between 61 
and 70 contemplates some mild symptoms or some difficulty in 
social, occupational, or school functioning but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  A score between 71 and 80 contemplates that 
if symptoms are present, they are transient and expectable 
reactions to psychosocial stressors; nor more than slight 
impairment in social occupational, or school functioning.

Taking these facts into consideration, the evidence clearly 
shows that the veteran's PTSD symptomatology does not result 
in more than mild occupational and social impairment.  Thus 
an increase in the 10 percent rating for PTSD is not 
warranted.  

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for an increased rating, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107. 


ORDER

Entitlement to an increased rating for PTSD is denied.  



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

